Citation Nr: 0110107	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-203 06A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for mitral valve 
disease with postoperative valve replacement and coronary 
artery disease graft, claimed as due to exposure to 
herbicides during service.

2.  Entitlement to service connection for subacute bacterial 
endocarditis, claimed as due to exposure to herbicides during 
service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans Appeals (the 
Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's of entitlement to service 
connection for mitral valve disease with postoperative valve 
replacement and coronary artery disease graft.  The veteran 
subsequently perfected a timely appeal regarding that 
decision.

In January 2001, the veteran presented testimony at a 
personal hearing before the undersigned Board member at the 
RO.  A transcript of this hearing has been made and 
associated with the veteran's VA claims folder.

In a September 1999 rating decision, the RO denied a claim of 
entitlement to service connection for subacute bacterial 
endocarditis, claimed as due to exposure to herbicides during 
service.  As will be discussed in greater detail below, the 
Board is of the opinion that the veteran submitted a timely 
Notice of Disagreement with that decision.  A Statement of 
the Case has not been issued with respect to that issue.  
Thus, the veteran's claim has not been perfected for 
appellate review and must be remanded to the RO.  See 
Manlicon v. West, 12 Vet. App. 238, 240-241 (1999).



REMAND

In the interest of clarity, the Board will separately address 
the veteran's claims.

1.  Entitlement to service connection for mitral valve 
disease with postoperative valve replacement and coronary 
artery disease graft, claimed as due to exposure to 
herbicides during service.

Pertinent factual background

The veteran is seeking entitlement to service connection for 
mitral valve disease.  He essentially contends that this 
disorder developed as a result of exposure to herbicides 
during service.

The record reflects that in May 1998, the veteran underwent a 
VA cardiovascular examination.  Although the VA examiner 
acknowledged in his report that the purpose of the 
examination was to determine whether the veteran's claimed 
disability was the result of exposure to herbicides during 
service, it does not appear that the VA examiner offered any 
opinion in this regard.  Instead, the VA examiner noted a 
diagnosis of mitral valve disease of unknown etiology.  The 
VA examiner did not provide a specific discussion regarding 
the likelihood of a relationship between the veteran's 
claimed mitral valve disease and service.  

Pertinent law

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Such assistance also 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  In accordance 
with this duty, and for the reasons and bases set forth 
below, the Board finds that additional evidentiary 
development is necessary before the veteran's claims can be 
adjudicated.

The VCAA requires that VA obtain all relevant records 
(including private records) identified by the veteran.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The Board finds that while this case is in remand 
status, the RO should ensure that all relevant records are 
obtained and associated with the claims folder, including all 
available treatment records pertaining to the veteran's 
mitral valve replacement in 1994.

The VCAA also requires that VA shall notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  While this case is in remand status, the 
RO should review the veteran's claims file and ensure that 
all notification action required by the VCAA is completed in 
full.  

Reason for remand

The Board finds that a remand of this issue is warranted in 
order to provide the veteran with another VA cardiovascular 
examination that specifically addresses the nature of the 
relationship, if any, between his claimed mitral valve 
disease and exposure to herbicides during service.  

The Board notes that the VA examiner indicated in his report 
that he was not provided access to the veteran's VA claims 
folder during the May 1998 examination.  While this case is 
in remand status, the RO should ensure that the VA examiner 
is provided with the opportunity to review the veteran's VA 
claims folder in conjunction with the examination.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990) [generally 
observing that VA examinations must be conducted with a full 
examination of the veteran's claims folder in order to ensure 
a comprehensive examination].

2.  Entitlement to service connection for subacute bacterial 
endocarditis, claimed as due to exposure to herbicides during 
service.

Factual background

In a September 1999 rating decision, the RO denied a claim of 
entitlement to service connection for subacute bacterial 
endocarditis (claimed as blood infections).  Thereafter, in a 
VA Form 9 submitted in October 1999, the veteran discussed 
the fact that he had recently been hospitalized for treatment 
of blood infections.  

Reason for remand

Although the veteran's October 1999 statement appears to have 
been made primarily in support of his claim for mitral valve 
disease, the Board is of the opinion that this statement 
could also be reasonably construed as expressing disagreement 
with the September 1999 rating decision.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory duty 
to assist means that VA must liberally read all documents or 
oral testimony submitted to include all issues presented]; 
Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) [VA is 
obligated to consider all issues reasonably inferred from the 
evidence of record].  

In essence, the Board believes that the veteran's statement 
was intended to disagree with the RO's September 1999 
decision and to reassert his belief that his claimed blood 
infections were due to exposure to herbicides during service.  
Thus, the Board finds that the veteran submitted a timely 
Notice of Disagreement with respect to the September 1999 RO 
rating decision.  See 38 U.S.C.A. 7105; 38 C.F.R. 20.201, 
20.302.  The filing of a Notice of Disagreement initiates the 
appeal process and a Statement of the Case must be issued.  
See 38 C.F.R. §§ 19.26; 19.29; Manlicon, 
12 Vet. App. 241; see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).

The Board notes that during his January 2001 hearing, the 
veteran submitted a statement from Dr. J.S., a private 
physician.  In the statement, Dr. J.S. noted that although he 
was uncertain as to whether any association existed between 
endocarditis and exposure to Agent Orange, he felt that 
"documentation of the correlation should be made".  That 
statement was not accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2000).  However, 
because the issue of entitlement to service connection for 
subacute bacterial endocarditis must be remanded to the RO 
for the issuance of a SOC, the physician's statement, which 
has been associated with the veteran's VA claims folder, is 
referred for consideration by the RO.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
his representative and inform them of the 
type of evidence that would best serve to 
substantiate his claims.  As part of this 
notice, the RO should specifically 
request that the veteran provide the 
names and addresses of any additional 
health care providers who may possess 
additional records pertinent to his 
claims which are not presently part of 
his VA claims folder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  
In particular, the RO should attempt to 
obtain copies of treatment records 
pertaining to the veteran's mitral valve 
replacement in 1994.

2.  The veteran should be afforded a VA 
examination with an appropriate 
specialist in order to determine the 
nature and etiology of his claimed 
cardiovascular disorder(s).  The 
veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  Any diagnostic tests 
and studies deemed necessary by the 
examiner should be conducted.  The 
examiner should be asked to provide a 
diagnosis for any cardiovascular disorder 
found on examination.  The examiner 
should also be asked to thoroughly review 
the veteran's medical history and to 
provide an opinion as to etiology for any 
diagnosed cardiovascular condition found 
on examination.  In particular, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that such cardiovascular disorder is 
related to the veteran's military 
service, to include exposure to 
herbicides during service.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
developmental and notification actions 
required by VCAA have been completed in 
full.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
mitral valve disease with postoperative 
valve replacement and coronary artery 
disease graft.   If the benefits sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a Supplemental Statement 
of the Case and given an opportunity to 
respond. 

The Supplemental Statement of the Case 
must also address the veteran's claim of 
entitlement to service connection for 
subacute bacterial endocarditis.  The 
veteran should be provided the 
opportunity to perfect a timely 
Substantive Appeal (VA Form 9) with 
respect to this issue.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




